         Case 1:19-cv-10482-WGY Document 95 Filed 02/26/20 Page 1 of 3


                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


                              )
ALLAN CHIOCCA,                )
                              )
     Plaintiff,               )
                              )
v.                            )                      CIVIL ACTION NO.
                              )                      1:19-CV-10482-WGY
THE TOWN OF ROCKLAND, DEIRDRE )
 HALL,                        )
EDWARD KIMBALL, LARRY RYAN,    )
MICHAEL MULLEN JR., MICHAEL   )
O’LOUGHLIN,                   )
RICHARD PENNEY, AND KARA      )
NYMAN,                        )
                              )
     Defendant.               )
                              )

         DEFENDANT DEIRDRE HALL’S ASSENTED-TO MOTION TO SEAL

       Pursuant to Fed. R. Civ. P. 5.2 and D. Mass. Local Rule 83.6.11(b)(4), Defendant Deirdre

Hall, hereby moves to seal her assented-to Motion to Stay and the Exhibits attached thereto.

       Good cause exists to grant this motion. Defendant Hall’s Motion to Stay and its Exhibits

include Defendant Hall’s medical information. The parties have entered into a Stipulation and

Protective Order agreeing that “all documents relating to counseling, psychiatric treatment or other

medical treatment sought by any of the parties and all data obtained from said documents be

confidential.” (Doc. 93). Additionally, D. Mass. Local Rule 83.6.11(b)(4) provides that the Court

may protect and file under seal “[a]ny matters of a highly personal or private nature.”

       The motion to stay is premised upon Defendant Hall’s medical information. As such,

Defendant Hall seeks to seal her Motion for Stay and its Exhibits to protect her privacy.

       WHEREFORE, Defendant Hall, with the Parties’ assent, respectfully requests that the

Court grant her Motion to Seal.
        Case 1:19-cv-10482-WGY Document 95 Filed 02/26/20 Page 2 of 3


Dated: February 26, 2020


                                     DEIRDRE HALL,
                                     By Her Attorneys

                                     By       /s/ Cindy M. Cieslak
                                          Cindy M. Cieslak (BBO # 685498)
                                          Michael J. Rose (admitted pro hac vice)
                                          Robin B. Kallor (admitted pro hac vice)
                                          Rose Kallor, LLP
                                          750 Main Street, Suite 1108-3
                                          Hartford, CT 06103
                                          (860) 361-7999
                                          (860) 270-0710 (fax)
                                          ccieslak@rosekallor.com
                                          mrose@rosekallor.com
                                          rkallor@rosekallor.com




                                      2
         Case 1:19-cv-10482-WGY Document 95 Filed 02/26/20 Page 3 of 3


                                      CERTIFICATION

       I hereby certify that a copy of the foregoing, filed through the Electronic Case Filing
System, will be sent electronically to the registered participants and that a paper copy shall be
served upon those indicated as non-registered participants on February 26, 2020.

       Adam J. Shafran, Esq.
       Jonathon D. Friedmann, Esq.
       Rudolph Friedmann LLP
       92 State Street
       Boston, MA 02109

       Samantha C. Halem, Esq.
       Marshall Halem
       27 Mica Lane, Suite 102
       Wellesley, MA 02481

       John J. Davis, Esq.
       Jason W. Crotty, Esq.
       Samuel R. Gates, Esq.
       Pierce, Davis & Perritano, LLP
       10 Post Office Square
       Suite 1100N
       Boston, MA 02109

       Ellen J. Zucker., Esq.
       Neerja Sharma, Esq.
       Burns & Levinson LLP
       125 High Street
       Boston, MA 02110

       Howard Cooper, Esq.
       Suzanne Elovecky, Esq.
       Todd & Weld LLP
       One Federal Street
       Boston, MA 02110


                                            /s/ Cindy M. Cieslak
                                                    Cindy M. Cieslak




                                               3
